DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 have been presented for examination based on the application filed on 9/28/2018.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 1-7 are rejected under 35 U.S.C. 112(b) , as being indefinite.
This action is made Non-Final.
Examiner’s Note
Applicant is referred to prior art cited in this action and also prior art cited in the parent application. 
Applicant is encouraged to request an interview before responding to this action as this is a CIP of the now abandoned parent application with very similar claims.
Applicant has added material in disclosure (e.g. specification [0041]-[0055]) in an attempt to overcome the previous rejections under 35 USC 112. Some of them are overcome, however this has introduced new issues when claims are read in light of the CIP disclosure. 
Applicants are also encouraged to provide specific support in response/interview agenda for each claim limitation to better clarify their position and support their arguments.

Review under 35 USC 101 in view of 2019 PEG
The claims 1-7 are directed to method claim performed on a data processing system, and are not directed to abstract idea. The claims are specifically directed to processing the 2D image data to generate a 2D model (modeling) and rendering it, processing 3D data to render it and then perform comparison leading to overlaying the 2D data on 3D data in repeated rendering steps, none of which fall solely or in combination of mathematical concept, mental process or organizing human activities. One cannot perform the modeling and rendering step, which are performed by the processor, as abstract idea. This has a practical application of combined visualization of image and CAD data based on comparison, cross-referencing and matching.
Specification
The use of the term “SDS2” (Specification ¶[0028]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
---- This page is left blank after this line ----


Claim Rejections - 35 USC § 112(a) Written Description Requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP 2161.01 states: 

For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

Claim 1 claims: 
“receiving, by a processor, a plurality of two-dimensional structural parameters associated with a first structural steel member, wherein the first structural steel member is selected from the group of structural steel members comprising: a beam structure, a connector, and a truss;
….
modeling, by the processor, a first two-dimensional structural steel member representation of the first structural steel member incorporating at least one or more two-dimensional structural parameters; 
rendering a first image of the first two-dimensional structural steel member representation modeled by the processor;

The specification appears to disclose receiving 2D detail parameter file (¶ [0037][0043]) and using structural modeling software package, such as the SDS/2 dimensions (height, width, depth) needed for the 2D modeling package to model and render the 2D model as claimed.  E.g. if one chooses an raster file as disclosed embodiment as example, which is sometimes referred to as a bitmap because it contains information that is directly mapped to the display grid, cannot simply get the dimensions from that data.
Therefore the specification mentions a genus of the data formats and use of those data to build a model, but no means to extract the specific dimension data from the data formats, and thus lacks proper written description.
Claim 1 discloses comparing step of comparing the parameters of two-dimensional model with parameters/orthographic data of three-dimensional environment. The two dimensional data appears to be of individual structural steel members like truss, beam etc while  orthographic data of three-dimensional environment contains plurality of structural steel members connected. The specification is deficient in identifying how the mapping is made which individual structural steel members gets mapped to one of the structural steel members in the orthographic data of three-dimensional environment and in which orientation? The specification/claims disclose the terms cross-referencing, matching, linking in [0031], [0046]-[0049], none of which show this aspect critical to practicing the invention. 
---- This page is left blank after this line ----





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation:
receiving, by a processor, a plurality of two-dimensional structural parameters associated with a first structural steel member, wherein the first structural steel member is selected from the group of structural steel members comprising: a beam structure, a connector, and a truss;
….
modeling, by the processor, a first two-dimensional structural steel member representation of the first structural steel member incorporating at least one or more two-dimensional structural parameters; 
rendering a first image of the first two-dimensional structural steel member representation modeled by the processor;
…
(A) It is unclear what are the “two-dimensional structural parameters” associated with a first structural steel member. This is important as these parameters are used to model a first two-dimensional structural steel member representation which is then rendered. 
The specification does not disclose any specific “two-dimensional structural parameters”. There is reference to 2D detail parameter file, but no mention of dimensions like height, width or length so it can modelled and rendered.
Specification [0037] [0043] states:
[0037] At a next step 406, the system of the present invention preferably receives, intakes and/or processes a 2D drawing detail. According to preferred embodiments, the 2D drawing detail may preferably be a 2D data file, a physical paper rendering, a raster file, a vector file or the like. According to further alternative preferred embodiments, the algorithm of the present invention may preferably further include a data processing engine to extract, parse, OCR and/or translate any dimensional information within the 2D drawing detail (i.e. raster, vector, ASCII data etc.) to create a 2D detail parameter file. Such a 2D detail parameter file may include parsed data from sources such as software notes, text legends, coding and other labels. Where numerical data is presented as text (either visually or in coding), the present invention preferably may translate the data (using OCR or the like) to numerical values for storage. Otherwise, the text may be input and identified as an unaccepted value as discussed further below. 

[0043] At a next step 406, the system of the present invention preferably receives, intakes and/or processes a 2D drawing detail. According to preferred embodiments, the 2D drawing detail may preferably be a 2D data file, a physical paper rendering, a raster file, a vector file or the like. According to further alternative preferred embodiments, the algorithm of the present invention may preferably further include a data processing engine to extract, parse, OCR and/or translate any dimensional information within the 2D drawing detail (i.e. raster, vector, ASCII data etc.) to create a 2D detail parameter file. Such a 2D detail parameter file may include parsed data from sources such as software notes, text legends, coding and other labels. Where numerical data is presented as text (either visually or in coding), the present invention preferably may translate the data (using OCR or the like) to numerical values for storage. Otherwise, the text may be input and identified as an unaccepted value as discussed further below.

(B) Further, it appears, unlike as claimed, the step starts with a rendered image file such as a 2D data file, a physical paper rendering, a raster file, a vector file or the like. Therefore the steps here are unclear in view of specification. It is unclear if modeling the two-dimensional structural steel member… incorporating two-dimensional structural parameters yields a 2D CAD model (See specification [0028]
e.g. SDS/2 software package) and further if that CAD model is used for the rendering or an image of the CAD model is used for rendering. Specifically is the rendered image 2D data file, a physical paper rendering, a raster file, a vector file?
(C) Although one may be able to identify relative dimensions of the components therein based on the specified formats (2D data file, a physical paper rendering, a raster file, a vector file or the like as disclosed in specification annotated above); one cannot get absolute dimensions form specified formats for modeling … a first two-dimensional structural steel member representation, which are needed as disclosed on specification [0028]
[0028] The computing device 102 is configured to convey one or more representations of the structural members. For example, a user may utilize a structural modeling software package, such as the SDS/2 software package, to model the structure to be built. It is contemplated that the user may be a detailer, such as a steel detailer, that is tasked with creating detailed representations (e.g., drawings, models, etc.) of the structure. Thus, the detailer may create structural models representing each structural member, or component, of the structure. Each structural model may include one or more parameters utilized to define the properties of the member that include, but are not limited to: dimensions (height, width, depth) of the member, member material type, dimensions between specific elements of the member to other structural members (e.g., distance between the bottom of a connector and the top of a wide flange beam), and so forth. In an implementation, the structural model may include a two-dimensional (2D) representation (e.g., drawing) of the structural member. For example, the drawing may be an engineering drawing. The data 118 representing each structural model is stored in a repository, such as memory 106 or a database.

Therefore it is unclear how the modeling step is achieved when absolute dimensions are missing. If they are not missing where are they provided from? Is there a step missing? As indicated it is unclear if the claimed “two-dimensional structural parameters” include any specific absolute dimensions (See ¶ [0037] [0043] annotated above). Specification [0047] states:
“…Further, dimension data for a 2D image may be calculated based on the relative dimensions of a 2D image component compared with dimensions of the same component identified within the 3D object….”

For this to happen one has to identify one to one relationship between the 2D and 3D component as being the same component. There is no algorithm/steps disclosed (See Fig.6 and associated [0047] that determines the components are same. Therefore it is unclear how the modeling step is achieved.
Further claim 1 discloses the limitation:
…wherein the structural steel member comprises a plurality of steel member structural elements… (A)
…wherein the overlay of the fourth image and the fifth image is performed at least in part based on the component orthographic data comprising the plurality of dimensions defining the relative distance between the plurality of steel member structural elements and the plurality of structural components. (B)

(A) It is unclear from the claim and the disclosure what are the “steel member structural elements”? Besides mention in the claim and specification [0005], none of which tell what they are, one can only guess if this are physical features, properties, dimensions, abstract points on the 2D representation or something else. 
(B) Since its unclear what the “steel member structural elements” are, it is also unclear relative distance between what is being measured. None of the figures 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  steps/algorithm involving (A) scaling the two dimensional structural parameters (Specification ¶[0047]-[0049]) and then linking the parameters of the 2D components to selected parameters of the linked 3D objects (Fig.6 ¶[0047]). The step of scaling is essential step as without scaling the 2D model (rendering) and 3D model (rendering) in same scale they cannot be overlaid. The step of linking is essential as one would not know which parameter of 2D model (e.g. height or width or depth or paired combination in 2D) should be mapped to which parameter to 3D model (which parameter is height of the 2D model in 3D model?). Presumably, these steps need to happen before the comparing/cross-referencing/matching steps.
Claim 3 recites the limitation "wherein the first hue is green" in wherein step.  There is insufficient antecedent basis for this limitation in the claim. Specifically “the first hue” does not have antecedent basis.
Claim 5 recites the limitation “wherein the input comprises a mouse over event" in wherein step.  There is insufficient antecedent basis for this limitation in the claim. Specifically “the input” does not have antecedent basis.
Claim 6 recites the limitation “overlay graphic to be displayed within the orthographic environment in response to the detection of the input" in wherein step.  There is 
Dependent claims do not cure this deficiency and are rejected likewise.
---- This page is left blank after this line ----

Relevant Prior Art

    PNG
    media_image1.png
    563
    749
    media_image1.png
    Greyscale
US PGPUB No. 20120116728 by Shear et al teaches overlaying a three dimensional representation of the structural model on the two dimensional rendering (contrary to claimed 2D on 3D) including the steel members.

    PNG
    media_image2.png
    722
    363
    media_image2.png
    Greyscale

US PGPUB No. 20010020946 by Kawakami et al teaches integrating parameter from 3D model data 12, 16 and optimized 2D model parameters 18, 30, to generate a composite image 40. 

    PNG
    media_image3.png
    542
    733
    media_image3.png
    Greyscale
 
US PGPUB No. 20160205382 by Chen et al teaches receiving an input image and a 3D shape model associated with an object, generating a 3D projection based on the input image and the 3D shape model, extracting object features associated with a landmark location from the input image, estimating an object position based on the extracted features, determining a distance between a 3D shape landmark location and a true landmark location, applying a regression model based on the extracted feature and the distance between the 3D shape landmark location and the true landmark location, updating the 3D shape model landmark location of the 3D projection based on the regression, and generating a labeled image based on the updated 3D projection. This regression model would be akin to instant applications FIG. 6, an exemplary matching algorithm 500 for linking parameters and components of 2D structural models to parameters and objects of 3D models.

    PNG
    media_image4.png
    475
    717
    media_image4.png
    Greyscale


US PGPUB No. 20200160616 by LI et al teaches aligning a three-dimensional (3D) model. The 3D model alignment method includes acquiring, by a processor, at least one two-dimensional (2D) image including an object, detecting, by the processor, a feature point of the object in the at least one 2D input image using a neural network, estimating, by the processor, a 3D pose of the object in the at least one 2D input image using the neural network, retrieving, by the processor, a target 3D model based on the estimated 3D pose, and aligning, by the processor, the target 3D model and the object based on the feature point.

    PNG
    media_image5.png
    577
    467
    media_image5.png
    Greyscale

This teaching, although not prior art shows use of neural network to map and identify mapping between 2D and 3D component. This is what is missing in the instant application’s written description (see rejection under 35 USC 112, written description).


    PNG
    media_image6.png
    553
    707
    media_image6.png
    Greyscale
US PGPUB No. 20140294292 by Aoba; Masato teaches the image recognition based on a model (CAD data) using a training data (learning step).
---- This page is left blank after this line ----



Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, January 15, 2021